Landon, J.
This action was prematurely brought. The contract was not for necessaries, and therefore was not obligator)'. It was not clearly to the disadvantage of the infant, and therefore was not void. It was of an uncertain nature as to benefit or prejudice, and therefore was voidable. 2 Kent, Comm. 236; Chapin v. Shafer, 49 N. Y. 407; Henry v. Root, 33 N. Y. 526; Sparman v. Keim, 83 N. Y. 245. But, while the defendant’s infancy continued, he was incapable of affirming or disaffirming it. He has bis election after becoming of age. Beardsley v. Hotchkiss, 96 N. Y. 201, 211; Walsh v. Powers, 43 N. Y. 23, and eases supra. The defendant was still an infant when this action was tried. J udgment reversed, with costs. All concur.